DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7 & 9-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wuu et al. (US 2008/0123355) in view of Oohata (US 20030160258).
Regarding claim 1, Wuu discloses that a light-emitting device, comprising:
a light-emitting stack 333, 332, 331 having an upper surface, a lower surface opposite to the upper surface and a first sidewall connecting the upper surface and the lower surface (Fig. 1);
a lower conductive layer 334 arranged under the lower surface; 

a lower electrode 32 electrically connected to the lower conductive layer 334;
an upper electrode 36 electrically connected to the upper conductive layer 330; 
an insulative substrate 31 (para. 0019, note: PET is known insulative polymeric material) completely arranged under the light-emitting stack, the upper electrode and the lower electrode in a single direction; and
a dielectric layer 35 contacting the first sidewall, the lower conductive layer and the upper conductive layer,
wherein the upper conductive layer 330 and the lower conductive layer 334 are laterally offset (Fig. 1) and partially overlapped, wherein the upper surface is not covered by metal (para. 0023, can be silicon, not a metal).
Wuu fails to specify that the light-emitting stack is configured to emit light toward a side away from the insulative substrate.
However, Oohata suggests that dielectric layer 4 can be a transparent epoxy adhesive to emit light toward a side away from the insulative substrate 4 (para. 0106).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Wuu with the light-emitting stack is configured to emit light toward a side away from the insulative substrate as taught by Oohata in order to enhance light spread by using transparent dielectric material  and also, the claim would have been obvious because the substitution of one know element for another 
Reclaim 2, Wuu & Oohata disclose that the light-emitting stack comprises a first semiconductor layer, an active layer on the first semiconductor layer for emitting a light, and a second semiconductor layer on the active layer, wherein the first semiconductor layer, the active layer, and the second semiconductor layer are stacked in a stacking direction (Wuu, Fig. 1).
Reclaim 3, Wuu & Oohata disclose that the lower electrode electrically connected to the first semiconductor layer and extended in a direction parallel to the stacking direction; and a second the upper electrode electrically connected to the second semiconductor layer and extended in a direction parallel to the stacking direction (Wuu, Fig. 1).
Reclaim 4, Wuu & Oohata disclose that the lower electrode is on the lower conductive layer (Wuu, Fig. 1).
Reclaim 5, Wuu & Oohata disclose that the upper electrode is on the upper conductive layer (Wuu, Fig. 1).
Reclaim 6, Wuu & Oohata disclose that the light-emitting stack further comprises a second sidewall opposite to the first sidewall and covered by the dielectric layer (Wuu, Fig. 1).
Reclaim 7, Wuu & Oohata disclose that the dielectric layer comprises a transparent material (Oohata, para. 0106).
Reclaim 9, Wuu & Oohata disclose that the lower conductive layer has a width greater than a width of the first semiconductor layer, and comprises a first overlapping portion which 
Reclaim 10, Wuu & Oohata disclose that the upper conductive layer has a width greater than a width of the light-emitting stack, and comprises a second overlapping portion which overlaps the second semiconductor layer, and a second extending portion which overlaps the dielectric layer (Fig. 3-4, Oohata).
Reclaim 11, Wuu & Oohata disclose that the second extending portion extends in a first direction parallel to a width direction of the light-emitting stack (Fig. 3-4, Oohata).
Reclaim 12, Wuu & Oohata disclose that the upper conductive layer comprises indium tin oxide (ITO), aluminum zinc oxide (AZO), cadmium tin oxide, antimony tin oxide, zinc oxide (ZnO), indium zinc oxide (IZO), zinc tin oxide (ZTO) or a group comprising the above materials (Wuu, Fig. 1).
Reclaim 13, Wuu & Oohata disclose that the upper conductive layer has a thickness substantially in a range of from 50nm to 1 pm (Wuu, Fig. 1).
Reclaim 14, Wuu & Oohata disclose that the lower conductive layer comprises metal material, metal oxide or a stack of both (Wuu, Fig. 1, ohmic contact is metal oxide or metal).
Claim(s) 16-18 & 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wuu et al. (US 2008/0123355) in view of Oohata (US 20030160258) and further in view of Messere et al. (US 2009/0114928).
Regarding claim 16, Wuu & Oohata disclose that light-emitting device, comprising:
a light-emitting stack having an upper surface and a lower surface opposite to the upper surface (Wuu, Fig. 1);

a first dielectric layer 35 surrounding the light-emitting stack 333, 332, 331 (Wuu, Fig. 1); and 
a second upper conductive layer 330 arranged on the first upper conductive layer 330 and the first dielectric layer 35, extending beyond an edge of the upper surface and transmittable (Oohata, Fig. 3-4, note: changing material to a transparent dielectric) to light from the light-emitting stack (Wuu, Fig. 1);
an insulative substrate 31; and
a lower conductive layer 334 arranged between the lower surface and the insulative substrate 31,
wherein the second upper conductive layer 330 and the lower conductive layer 334 are laterally offset and partially overlapped, and wherein the upper surface is not covered by metal (Wuu in view of Oohata).
Wuu & Oohata fail to teach a second dielectric layer formed on the first upper conductive layer.
However, Messere suggests that a second dielectric layer 10a formed on the first upper conductive layer 20a (Fig. 4a).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Wuu & Oohata with a second dielectric layer formed on the first upper conductive layer as taught by Messere in order to prevent from oxidation/contamination of the electrodes and also, the claim would 
Reclaim 17, Wuu, Oohata, & Messere disclose that the first upper conductive layer comprises ITO (Wuu, Fig. 1).
Reclaim 18, Wuu, Oohata, & Messere disclose that the second dielectric layer is further formed on the first dielectric layer (Messere, Fig. 4a).
Reclaim 20, Wuu, Oohata, & Messere disclose that comprising an electrode electrically connected to the lower conductive layer and arranged on the insulative substrate (Wuu, Fig. 1).
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wuu et al. (US 2008/0123355) in view of Oohata (US 20030160258) and further in view of Jeong et al. (US 2011/0272712).
Reclaim 15, Wuu & Oohata fails to teach that the dielectric layer comprises silicon oxide (Si02), silicon nitride (SiNx) or aluminum oxide (AI203).
However, Jeong teach the dielectric layer 540 comprises silicon oxide (Si02), silicon nitride (SiNx) or aluminum oxide (AI203) (Fig. 6B).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Wuu & Oohata with
the dielectric layer comprises silicon oxide (Si02), silicon nitride (SiNx) or aluminum oxide (AI203) as taught by Jeong in order to enhance variety of dielectric materials that has the same or equal property for an electrode and also, the claim would have been obvious because the 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SU C KIM/Primary Examiner, Art Unit 2899